Citation Nr: 1208838	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-29 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of a right knee arthroscopy. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision issued by the Department of Veterans Appeals (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is of record.

The Board issued a decision in April 2010 that in relevant part denied service connection for a lumbar spine disorder.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in January 2011 that granted a Joint Motion of the Parties to vacate the Board's decision and to remand the case back to the Board for further development.

In July 2011 the Board remanded the case to the Agency of Original Jurisdiction for action in compliance with the Joint Motion as incorporated by the Court's Order.  The file has now been returned to the Board for further appellate review.


FINDING OF FACT

A chronic lumbar spine disorder, diagnosed as lumbar strain with L4-5 disc bulge, is not etiologically related to active service and is not caused or permanently worsened by a service-connected disability.





CONCLUSION OF LAW

A lumbar spine disorder is not due to or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case full notice, including the disability-rating and effective-date elements, was provided to the Veteran by letter in April 2007, and he had ample opportunity to respond prior to issuance of the decision on appeal in September 2007.

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Board previously remanded the case for a new VA examination, which was performed in November 2011; the Board has carefully reviewed the examination report and finds the RO substantially complied with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has been afforded a hearing before the Board.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim and the Board is also unaware of any such evidence.  Finally, the most recent Joint Motion for Partial Remand, as incorporated by the Court's Order, expressed no issues regarding duties to notice and assist; the Board is confident that if any additional VCAA defects existed in its April 2010 decision such defects would have been brought to the Court's attention in the interest of judicial economy.

Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310, which provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



Evidence and Analysis

Service treatment records (STRs) are silent in regard to any complaint of or treatment for back problems.  In all self-reported Reports of Medical History associated with the STRs the Veteran specifically denied history of recurrent back pain, and the corresponding Reports of Medical Examination all show clinical evaluation of the spine as "normal" on examination.  The Veteran was medically discharged from service due to a right knee disability.

In his instant claim for service connection, received in April 2007, the Veteran did not assert a direct connection between his claimed low back disorder and active service.  Rather, he asserted the claimed low back disorder is secondary to the service-connected right and knee disability.  Of note, during the course of the appeal the Board granted service connection for a left knee disability, so the Board must consider whether the claimed low back disorder is due to or aggravated by a bilateral knee disability, not just a right knee disability.

In support of his claim the Veteran submitted a March 2007 progress note by Dr. Kim Powers showing current problems of left knee pain of unclear etiology and chronic low back pain with right hip pain probably secondary to a bulging disc at L4-5.  The treatment note is silent as to whether the left knee and low back problems are etiologically related versus comorbid but unrelated conditions.

Subsequent treatment note by Dr. Powers dated in April 2009 contains a clinical impression of disc bulge at L4-5 contributing to low back pain, as well as current problems relating to the bilateral knees.  However, there is again no indication as to whether there is any clinical relationship between the left and/or right knee symptoms and the low back symptoms.

The Veteran had a VA joints examination in June 2008, performed by an examiner who reviewed the claims file.  The Veteran gave a history of low back pain for the past five years and reported having been diagnosed with L4-5 disc bulge.  Following clinical examination the examiner diagnosed lumbar disc disease.  The examiner stated an opinion that the lumbar condition was not related to the right knee disability because there is no literature relating menisctomy to lumbar disc disease; the examiner also stated an opinion that the left knee disorder was not etiologically related to the service-connected right knee disorder.

The Veteran testified before the Board in March 2009 that he had been informed by a physician that his service-connected knee disability was causing his hip and low back problems due to compensation for his altered gait.

The Board issued a decision in April 2010 that in relevant part denied service connection for a lumbar spine disorder, to include on a secondary basis.  That decision was subsequently vacated by the Court, based on a Joint Motion for Remand that characterized the June 2008 VA examination on which the Board had relied as inadequate.

In compliance with the Board's remand the Veteran was afforded another VA examination in November 2011, performed by a physician who reviewed the VA claims file.  The Veteran reported a traumatic back pain beginning in approximately 2000; he denied back trauma during service.  The Veteran reported having had chiropractic treatment in 2006 but denied surgery or injections for back symptoms.  The Veteran reported constant low back pain and also reported that he was service-connected for bilateral knee disability.

The examiner examined the Veteran's spine and noted clinical observations in detail.  The examiner diagnosed lumbar strain, and stated an opinion that the claimed back disorder is not likely proximately due to or the result of the service-connected disability, and specifically not due to or aggravated by any bilateral knee complaint.  As rationale, the examiner stated the Veteran does not walk with an antalgic gait and has nearly full range of motion with normal stability of both knees while walking.  Therefore, there is no knee condition that would have either caused or aggravated the thoracolumbar spine disorder. 

On review of the evidence above, the Board finds the criteria for service connection are not met on either a direct or a secondary basis.

The evidence does not show, and the Veteran does not assert, that he had any traumatic injury to the back during service, or that he has had chronic back symptoms since discharge from service.  In fact, as noted above during the most recent VA examination the Veteran specifically denied back trauma during service and reported symptoms beginning in approximately 2000, many years after discharge from service.  Accordingly, there is no basis on which direct service connection can be considered.

In regard to secondary service connection, the Veteran has asserted his personal belief that his current back disorder is due to or aggravated by his service-connected knee disabilities.   However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation; see Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case the uncontroverted medical opinion of record, in the form of the most recent VA examination, states the Veteran's claimed back disorder is not likely related to his service-connected knee disabilities.

The Veteran testified that he had been informed by a physician that his back disorder is aggravated by his knee disabilities.  Generally, hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).  

Further, even if the Board accepts the Veteran's statement as a credible reporting of a physician's verbal statement, it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri, id.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case the Board has no means to determine the professional credentials of the physician who allegedly voiced the opinion to the Veteran, or clinical rationale for such opinion, or the references available to that physician; the Board accordingly accords such opinion low probative value.  In contrast, the VA examiner on whose opinion the Board relies performed an examination of the Veteran, reviewed the file, and provided a detailed clinical rationale for his opinion.  Further, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary; see Hilkert v. West, 12 Vet. App. 145 (1999).  The Board accordingly finds the opinion of the most recent VA examiner to be the most probative medical opinion of record.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility in reporting the symptoms associated with his claimed low back disorder, nothing in his report of symptoms shows an association with service or with a service-connected disability.  To the degree that the Veteran's lay evidence is intended to express his personal opinion of etiology, such lay evidence is less probative than the medical opinion of record.

In sum, the Board has found the Veteran's claimed lumbar spine disorder is not incurred in or aggravated by service and is not proximately due to or permanently worsened by a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.   Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a lumbar spine disorder is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


